DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 27 May 2022 has been entered, leaving claims 1-10 pending.

Election/Restrictions
The pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 12 October 2021 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton S. Walker on 07 July 2022.

The application has been amended as follows: 

1. (Currently Amended) A three-dimensional molding device comprising:
a stage;
a plasticizing unit that plasticizes a material containing a first thermoplastic resin or a second thermoplastic resin into a molding material;
a nozzle that discharges the molding material towards the stage;
a moving mechanism that changes a relative position between the nozzle and the stage;
a nozzle heater that heats the molding material;
a thermometer that acquires a temperature of the discharged molding material[ on the stage; and
a control unit that controls the plasticizing unit and the moving mechanism to arrange the molding material in a plurality of layers along a predetermined path on the stage, wherein
the control unit controls the nozzle heater[ to provide a relationship of a temperature Tb of an existing layer that is a layer of the molding material placed on the stage, a path cross-sectional area Sb of the existing layer, a specific gravity ρb of the first thermoplastic resin contained in a material used for molding the existing layer, a specific heat Cb of the first thermoplastic resin, a temperature Tu of the nozzle heater, a path cross-sectional area Su of a subsequent layer that is a layer of the molding material placed on the existing layer, a specific gravity ρu of the second thermoplastic resin contained in a material used for molding the subsequent layer, a specific heat Cu of the second thermoplastic resin, a thermal decomposition temperature Td that is a lower temperature from among a thermal decomposition temperature of the first thermoplastic resin and a thermal decomposition temperature of the second thermoplastic resin, and a glass transition point Tg that is a higher glass transition point from among a glass transition point of the first thermoplastic resin and a glass transition point of the second thermoplastic resin[ according to the following expression (1):
Td>(Tu×Su×ρu×Cu+Tb×Sb×ρb×Cb)/(Su×ρu×Cu+Sb×ρb×Cb)>Tg.

2. (Currently Amended) The three-dimensional molding device according to claim 1, wherein
one of the first thermoplastic resin and the second thermoplastic resin is a crystallographic thermoplastic resin, and
the control unit controls the nozzle heater[ to provide a relationship of the temperature Tb, the path cross-sectional area Sb, the specific gravity ρb, the specific heat Cb, the temperature Tu, the path cross-sectional area Su, the specific gravity ρu, the specific heat Cu, the glass transition point Tg, and a temperature Tf that is a lower temperature from among a melting point of the one of the first thermoplastic resin and the second thermoplastic resin and a thermal decomposition temperature of the other of the first thermoplastic resin and the second thermoplastic resin[ according to the following expression (2):
Tf>(Tu×Su×ρu×Cu+Tb×Sb×ρb×Cb)/(Su×ρu×Cu+Sb×ρb×Cb)>Tg.

3. (Currently Amended - Rejoined) The three-dimensional molding device according to claim 1, wherein
both the first thermoplastic resin and the second thermoplastic resin are a crystallographic thermoplastic resin, and
the control unit controls the[ nozzle heater to provide a relationship of the temperature Tb, the path cross-sectional area Sb, the specific gravity ρb, the specific heat Cb, the temperature Tu, the path cross-sectional area Su, the specific gravity ρu, the specific heat Cu, the glass transition point Tg, and a melting point Tm that is a lower melting point[[ according to the following expression (3):
Tm>(Tu×Su×ρu×Cu+Tb×Sb×ρb×Cb)/(Su×ρu×Cu+Sb×ρb×Cb)>Tg[

4. (Currently Amended) The three-dimensional molding device according to claim 1, wherein
one of the first thermoplastic resin and the second thermoplastic resin is a crystallographic thermoplastic resin, and
the control unit controls the nozzle heater[ to provide a relationship of the temperature Tb, the path cross-sectional area Sb, the specific gravity ρb, the specific heat Cb, the temperature Tu, the path cross-sectional area Su, the specific gravity ρu, the specific heat Cu, the thermal decomposition temperature Td, and a temperature Tp that is a lower temperature from among a melting point of the one of the first thermoplastic resin and the second thermoplastic resin and a glass transition point of the other of the first thermoplastic resin and the second thermoplastic resin[ according to the following expression (4):
Td>(Tu×Su×ρu×Cu+Tb×Sb×ρb×Cb)/(Su×ρu×Cu+Sb×ρb×Cb)>Tp.

5. (Currently Amended - Rejoined) The three-dimensional molding device according to claim 1, wherein
both the first thermoplastic resin and the second thermoplastic resin are a crystallographic thermoplastic resin, and
the control unit controls the[ nozzle heater to provide a relationship of the temperature Tb, the path cross-sectional area Sb, the specific gravity ρb, the specific heat Cb, the temperature Tu, the path cross-sectional area Su, the specific gravity ρu, the specific heat Cu, the thermal decomposition temperature Td, and a melting point Tq that is a higher melting point[ from among a melting point of the first thermoplastic resin and a melting point of the second thermoplastic resin[ according to the following expression (5):
Td>(Tu×Su×ρu×Cu+Tb×Sb×ρb×Cb)/(Su×ρu×Cu+Sb×ρb×Cb)>Tq[

6. (Currently Amended) The three-dimensional molding device according to claim 1, wherein
a type of the first thermoplastic resin and a type of the second thermoplastic resin are the same, and
the control unit controls the nozzle heater[ to provide a relationship of the temperature Tb, the path cross-sectional area Sb, the temperature Tu, the path cross-sectional area Su, the thermal decomposition temperature Td, and the glass transition point Tg[ according to the following expression (6):
Td>(Tu×Su×Tb×Sb)/(Su×Sb)>Tg.

7. (Currently Amended - Rejoined) The three-dimensional molding device according to claim 1, further comprising:
a plurality of molding units that include the plasticizing unit, the[ nozzle, and the[ nozzle heater.

8. (Previously Presented) The three-dimensional molding device according to claim 1, wherein
the thermometer includes a non-contact thermometer.

9. (Original) The three-dimensional molding device according to claim 1, wherein
the temperature Tb of the existing layer is a temperature of a predetermined region on the path.

10. (Currently Amended - Rejoined) A method for molding a three-dimensional molded object, the method comprising:
[ first thermoplastic resin or a second thermoplastic resin into a molding material; 
discharging the molding material from a nozzle towards a stage;
changing a relative position between the nozzle and the stage;
[ nozzle so as to heat the molding material;
acquiring a temperature of the discharged molding material on the stage; and
controlling the plasticizing unit to arrange the molding material in a plurality of layers along a predetermined path on the stage,
[
in the heating step,
a temperature Tb of an existing layer that is a layer of the molding material placed on the stage is acquired, and
the[ nozzle heating is controlled to provide a relationship of the temperature Tb, a path cross-sectional area Sb of the existing layer, a specific gravity ρb of[ nozzle, a path cross-sectional area Su of a subsequent layer that is a layer of the molding material placed on the existing layer, a specific gravity ρu of[thermoplastic resin contained in a material used for molding the subsequent layer, a specific heat Cu of the second thermoplastic resin, a thermal decomposition temperature Td that is a lower temperature[ from among a thermal decomposition temperature of the first thermoplastic resin and a thermal decomposition temperature of the second thermoplastic resin, and a glass transition point Tg that is a higher glass transition point[ from among a glass transition point of the first thermoplastic resin and a glass transition point of the second thermoplastic resin[ according to the following expression (7):
Td>(Tu×Su×ρu×Cu+Tb×Sb×ρb×Cb)/(Su×ρu×Cu+Sb×ρb×Cb)>Tg[


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known for a three-dimensional molding device to comprise components such as a stage, a plasticizing unit, a nozzle, a moving mechanism, a nozzle heater, a thermometer, and a control unit, and while it is generally known to control heating of a material being subjected to three-dimensional molding based on one or more of the claimed physical properties, the prior art of record does not teach or fairly suggest the claimed combination of the above components with their claimed configuration, whereby the control unit controls the claimed nozzle heater to provide a relationship of the claimed properties according to the claimed expression.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742